Title: Anson S. Miller to James Madison, 20 November 1834
From: Miller, Anson S.
To: Madison, James


                        
                            
                                Venerable Sir 
                            
                            
                                
                                    Hamilton College
                                
                                 November 20th. 1834.
                            
                        
                        
                        One of your fellow Citizens of the north who is a stranger to your (person but who has Cherished the highest
                            respect for your Character from his earliest years) has long been desirous of soliciting your advice in a matter of the
                            highest importance to himself and has as long hesitated lest he might be guilty of an impropriety—Considering his own
                            youth and your very advanced age. However relying on your indulgence he has at length presumed to Send you this
                            Communication I am a member of the senior Class Hamilton College Within a few months I shall have Completed my Collegiate
                            Course and Exchanged the tranquility of academical retirement for the busy scenes of this world I have Chosen as the
                            business of my future life the profession of the law. I feel very anxious and fully resolved to surmount as far (as my limited powers will allow) the many obstacles which lie in the pathway to eminence in this noble profession. If you will
                            condescen[d] to give me some of that advice which you would bestow on one whom you would make a profound lawyer and an
                            enlightened and upright statesman you will Confer on me a lasting blessing which I cannot better requite than by
                            endeavouring to promote the best interests of a Country which you have so long and ardently loved and so faithfully and
                            successfully served I do not suppose that in one Communication you Can give particular directions Concerning the study of
                            the law for volumes might thus be written All that I Can hope is that you will state some general direction which will
                            guide me in an inexperienced Course Sir if you will grant me such a Communication I will preserve it not only as a table
                            of directions but as a memorial of your indulgence and Condescension. And allow me venerable Sir in Conclusion to add my
                            fervent hope that your last days may be as full of peace as your former were of usefullness and honor May the Evening of
                            your life be as smooth and tranquil as a summer’s sea This must be the natural Effect of the review of a life like yours I
                            rejoice that a Benificent Providence has permitted you to dwell so long amid the blessings of a government which you
                            labored so successfully to regulate And although you are now full of days and the associates of your Early life the
                            (patriots of Quincy and Monticello and our own beloved Hamilton and Jay) have left you the relick of a former age Still we
                            would pray that you may yet enjoy health in the land of the living
                        Yes distant very distant be the day when this Country shall mourn over the oracle of her Constitution Yours with the highest respect
                        
                        
                            
                                Anson S. Miller.
                            
                        
                    